

116 HR 4173 IH: Rock Creek National Park Act of 2019
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4173IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate Rock Creek Park in the District of Columbia as Rock Creek National Park.
	
 1.Short titleThis Act may be cited as the Rock Creek National Park Act of 2019. 2.Redesignation of Rock Creek Park as Rock Creek National Park (a)RedesignationIn recognition of its nationally significant natural, cultural, and historical resources, and important recreational opportunities, Rock Creek Park in the District of Columbia, established by the Act of September 27, 1890 (26 Stat. 492), is redesignated as Rock Creek National Park.
 (b)Conforming amendmentsTitle 40, United States Code, is amended— (1)in section 8104(b), by striking Rock Creek Park and inserting Rock Creek National Park; and
 (2)in section 8501(a)(3)(B), by striking Rock Creek Park and inserting Rock Creek National Park. (c)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to Rock Creek Park in the District of Columbia is deemed to be a reference to Rock Creek National Park.
			